PER CURIAM:
Claimant is the former owner of a 1981 Chevy truck which was damaged when it stuck an uncovered hole on the Dawes Bridge, Cabin Creek, Kanawha County, on September 20, 1987. The hole had been covered with a metal plate which was missing on the day of this incident. The automobile required two new tires and an alignment job in the amount of $175.77.
Claimant testified that it was dry and that he was travelling at 35-40 miles per hour. He travels this route frequently and had contracted respondent three days prior to this incident concerning the missing plate. The day following his complaint, the plate was replaced. Claimant was following a coal truck at the time of this incident, and he stated that coal trucks knock the plate off the hole. Although the respondent may have had actual notice of the existence of the missing plate, the claimant was operating his vehicle at a speed which was excessive for the known hazardous condition of the road. (Jarrell vs. Dept. of Highways, Opinion issued January 15, 1986)
It is the opinion of the Court that although the respondent may have been negligent, the negligence of the claimant was equal to or greater than that of the respondent. The Court therefore denies the claim.
Claim disallowed.